                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ELAINE RICE, ALEX KUKICH,                        No. 4:15-CV-00371
 ERIKA MENDOZA, JAMES HUNT,
 and DEAN MAURO, Individually,                    (Judge Brann)
 and on behalf of all others similarly
 situated,

                Plaintiffs,

          v.

 ELECTROLUX HOME PRODUCTS,
 INC., SHARP MANUFACTURING
 COMPANY OF AMERICA, a
 division of SHARP ELECTRONICS
 CORPORATION; SHARP
 APPLIANCES THAILAND
 LIMITED; MIDEA AMERICA
 CORP.; MIDEA MICROWAVE
 AND ELECTRICAL APPLIANCES
 MANUFACTURING CO., LTD;
 LOWE’S HOME CENTERS, LLC;
 MODESTO DIRECT APPLIANCE,
 INC.; and ABC CORP. 1-10,

                Defendants.


                                     ORDER

     AND NOW, this 15th day of January 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.        Defendant Sharp America’s Motion to Dismiss, ECF No. 206, is

               GRANTED.
2.    Defendant Sharp Thailand’s Motion to Dismiss, ECF No. 208, is

      GRANTED.

3.    Defendant Midea China’s Motion to Dismiss, ECF No. 209, is

      GRANTED.

4.    Defendant Midea America’s Motion to Dismiss, ECF No. 210, is

      GRANTED.

5.    Defendants Electrolux, Lowe’s, and Modesto’s Partial Motion to

      Dismiss, ECF No. 211, is GRANTED IN PART AND DENIED IN

      PART.

6.    The Rice/Kukich Fourth Cause of Action is dismissed with prejudice

      as to Plaintiff Kukich’s claim against Defendant Electrolux only.

7.    The Rice/Kukich Fifth Cause of Action is dismissed with prejudice as

      to Plaintiff Kukich’s claim against Defendant Electrolux only.

8.    The Rice/Kukich Sixth Cause of Action is dismissed with prejudice as

      to Plaintiff Kukich’s claim against Defendant Electrolux only.

9.    The Mendoza/Hunt First Cause of Action is dismissed with prejudice.

10.   The Mendoza/Hunt Second Cause of Action is dismissed with

      prejudice.

11.   The Mendoza/Hunt Third Cause of Action is dismissed with prejudice

      as to Defendants Midea America, Midea China, Sharp America, and

      Sharp Thailand only.
                                 -2-
    12.    The Mauro First Cause of Action is dismissed with prejudice.

    13.    The Mauro Second Cause of Action is dismissed with prejudice.

    14.    The Mauro Third Cause of Action is dismissed with prejudice.

    15.    The Mauro Fourth Cause of Action is dismissed with prejudice.

    16.    A telephone conference call with counsel of record will be scheduled

           shortly by separate Order.

    IT IS FURTHER ORDERED that the caption is amended as follows:

ELAINE RICE, ALEX KUKICH,                           No. 4:15-CV-00371
ERIKA MENDOZA, and
JAMES HUNT, Individually,                           (Judge Brann)
and on behalf of all others similarly
situated,

             Plaintiffs,

      v.

ELECTROLUX HOME PRODUCTS,
INC., LOWE’S HOME CENTERS,
LLC; MODESTO DIRECT
APPLIANCE, INC.; and
ABC CORP. 1-10,

             Defendants.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge


                                        -3-
